In a proceeding for the voluntary dissolution of a corporation pursuant to article 9 of the General Corporation Law, the appeals are (1) from an order dated January 4, 1957 referring the matter to a referee to hear and report on three questions, (a) Are the directors of Alshor Realty Corp. unable to agree on a matter of corporate management, (b) Would dissolution be noninjurious to the public, and (e) Would dissolution be beneficial to the shareholders, and (2) from so much of an order dated February 21, 1957 as denied a motion to vacate a notice to examine appellant Benjamin Wein before trial. Order dated January 4, 1957, and order dated February 21, 1957 insofar as appealed from affirmed, with $10 costs and disbursements. The examination before trial shall proceed on five days’ notice. (See Matter of Sahara Beach Club [Frenchman-Meyers], 3 A D 2d 933.) Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur.